SWYGERT, Chief Judge
(dissenting in part).
With due deference to the thoughtful and persuasive views developed by Judge Stevens, I find myself unable fully to embrace the majority opinion. In Gutierrez the eighth amendment has been too narrowly construed and the issue has, I submit, been incorrectly posed; in the remaining cases I am unable to perceive the basis upon which Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2543, 33 L.Ed.2d 484 (1972), has been limited.
Morrissey stands for the proposition that the “conditional” liberty of parole may not be revoked except after a hearing attended by a number of procedural safeguards long thought essential to insure due process of law, albeit fewer in *722number than the full panoply of rights accorded a criminal defendant at his trial. To the extent that the deprivation of liberty suffered by a parolee upon his return to prison may be analogized to the deprivations felt by the prisoners in the cases before us, Morrissey, along with all of its enumerated protections, is applicable and binding upon us. The majority, for reasons which are not entirely clear to me, has diluted Morris-sey. of the six procedural due process requirements set down by that case, only three are positively required when statutory good time is revoked or when segregation is imposed.1 I do not favor this piecemeal approach, particularly where good time is revoked.
Good time credits accumulated by a convict' serving time in an Illinois or Wisconsin prison reduce the maximum sentence he must serve and shorten the term of confinement required by those States as a prerequisite to his eligibility for parole. In the event that a prisoner serves the maximum period of incarceration to which he has been sentenced, the revocation of accrued good time credit does more than affect a “conditional” liberty; it makes the difference between full incarceration and the enjoyment of liberty conferred upon free men. When the denial of good time serves only to lengthen the period before which a convict is considered for parole, that denial clearly affects the possibility, if not the grant, of his “conditional” liberty. The majority seems to agree, stating: “[t]he cancellation of [good time] credits . . . inflicts the same kind of ‘grievous loss’ on the prisoner as does the revocation of parole”. Inexplicably, however, my colleagues afford convicts facing a loss of good time fewer procedural protections than Mor-rissey confers upon those confronted with a revocation of parole.
The majority likewise requires only a partial adherence to the standards of Morrissey when it deals with punishment by prolonged segregated confinement, despite its concession that segregation, when viewed in contrast with the relative freedom enjoyed by members of the general prison population, is sufficiently harsh to constitute a “grievous loss” of liberty. No argument is advanced that the quantum of liberty separating imprisonment from the “conditional” freedom of parole is appreciably greater than the measure of liberty dividing punitive segregation from normal *723incarceration.2 We are told, instead, that the state holds a greater interest in the summary disposition of in-prison disciplinary cases than of parole revocation matters. I am unable to agree. The state has a legitimate interest in expedited discipline only when procedure by hearing raises a risk of danger to inmates or to the prison institution as a whole by widespread violence or riot. This was recognized even in Morrissey:
[T]he State has no interest in revoking parole without some informal procedural guarantees. Although the parolee is often formally described as being “in custody,” the argument cannot even be made here that summary treatment is necessary as it may be with respect to controlling a large group of potentially disruptive prisoners in actual custody. 408 U.S. at 483, 92 S.Ct. at 2601. (emphasis supplied).
When the threat of violence has passed, and suspected troublemakers have been neutralized by segregation or other means, the state can point to no interest in summary disposition of their cases greater than the interest it would have in summarily returning them to prison were they parole violators in state custody. For this reason, I view Morrissey as applying with full force whenever prison officials seek long term segregation for one in their charge.
The reluctance of the majority to give full sway to Morrissey may perhaps be explained by an understandable reticence to move hastily in an area of major but developing constitutional significance. Judge Stevens writes:
The judiciary cannot avoid its ultimate responsibility for interpreting the constitutional requirements of due process. Certainly that responsibility cannot be delegated to prison authorities. But neither should their expertise nor their assistance in accurately identifying and evaluating the interests at stake be ignored. These cases represent a stage in the development of an extremely important phase of constitutional law. It is appropriate that the development proceed with full deliberation.
Thus, Armstrong and Krause are remanded for hearings on relief, and the district courts directed to pay special heed to determining, where due process is required, “the extent to which the minimum standards identified in [the majority] opinion need to be supplemented or clarified.” (emphasis added). I would be unable to countenance this disposition even if I fully agreed with my colleagues on the other aspects of these cases. Such an approach, I submit, reflects an overabundance of caution, one which I suspect will return to haunt us. The district courts, *724on remand, will be free to accept or reject additions to the “minimum” Morris-sey safeguards endorsed by the majority. Whichever they choose, perhaps inconsistently, to do, I entertain no doubt that the dissatisfied party will again take an appeal to this court, presenting us with the hard questions we have presently declined to answer. The correctional authorities of both Illinois and Wisconsin had ample opportunity in Krause and Armstrong to present their cases for limited disciplinary hearings; I doubt that the breathing space left by the majority will enable these authorities appreciably to amplify their contentions.
I turn finally to Gutierrez. As posed by the majority, the central issue of Gutierrez’ appeal reads as follows:
The legal question which is presented is whether the acceptance of the foreseeable risks of violence which are involved in a decision to permit a potentially dangerous inmate to associate with the general population subjects a correction officer to § 1983 liability when such violence actually ensues.
With respect for their views, I submit that the majority has mistaken the issue. Bobby Bright was not simply permitted to “associate with the general [prison] population”; he was assigned, along with Gutierrez and other inmates, to the Mechanical Store, described by Warden Twomey as “a small assignment where the institutional supplies are kept.” 3 But there is more to the matter. Another prison employee adds significant detail to this bland portrayal in describing the assault on Gutierrez :
The baseball bat [with which Gutierrez was hit] was part of the playground equipment as, at that time, the Mechanical Store had a recreation area adjacent to the Mechanical Store, and the recreation equipment, including baseball bats, was kept on the Mechanical Store assignment. Many other items such as ax and sledge hammer handles, iron pipe, pieces of steel, etc., were also kept in the Mechanical Store, and any of these could have been used as a weapon if an inmate wanted to make an attack on another person.4
By the State’s own affidavits, then, a man whom the majority admits should have been viewed as aggressive and dangerous by prison authorities was allowed substantially unguarded5 access to numerous weapons while in the presence of other inmates.
Simple negligence may not comprise “punishment” within the meaning of the eighth amendment, but I cannot accept the view that all actions or omissions not undertaken intentionally are also excluded from that definition. Negligence may rise to gross negligence and then to recklessness before scienter enters the realm of intent. If a prison official recklessly allows or promotes the continuance of a situation which, more likely than not, threatens physical danger to inmates in his charge from some other inmate, any injury proximately caused by that recklessness is cruel and unusual punishment and actionable under 42 U. *725S. C. § 1983. A prisoner does not share the option given to a free man to run from and avoid those who threaten him. When assigned to a detail — the Mechanical Store, for example — he runs the risk of punishment if he fails to appear for or refuses duty. And when the state, having deprived him of his freedom of movement, recklessly provides a potential attacker with access to dangerous weapons, it should not and must not be allowed to disclaim responsibility for a resulting incident. See Roberts v. Williams, 456 F.2d 819 (5th Cir. 1971); Holt v. Sarver, 309 F.Supp. 362 (E.D. Ark.1970). As the Fifth Circuit said in Roberts:
We see . . . cruelty in the sustained maintenance, over a period of time of a needlessly hazardous condition for plaintiff and other prisoners. We might say careless preparation of a single meal, producing food poisoning in prisoners, was not cruel, but it might be so if the jailors negligently allowed the jail’s only drinking water supply to become permanently infected with typhoid bacteria. The word punishment, too, implies a wrong in prison management, in contrast to the casual dereliction of a minor prison employee. Thus in an Eighth Amendment case, if there were, as here, no conscious purpose to inflict suffering, we would look next for a callous indifference to it at the management level, in the sustained knowing maintenance of bad practices and customs. When prison wardens are cruel in their attitudes, negligent as well as intended injuries result. 456 F.2d at 827.
The district court sought support for its dismissal in United States ex rel. Hyde v. McGinnis, 429 F.2d 864 (2d Cir. 1970), Beishir v. Schanzmeyer, 315 F. Supp. 519 (W.D.Mo.1969), and Gittlemacker v. Pennsylvania, 281 F.Supp. 175 (E.D.Pa.1968). It erred in so doing. These cases are not apposite, the plaintiff in each having alleged no more than simple negligence on the part of prison officials.6 Given the record as it stands, along with the admonition of Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), I would reverse the dismissal as to all individual defendants other than Bright and remand for a trial. Cf. Puckett v. Cox, 456 F.2d 233 (6th Cir. 1972).

. Morrissey' requires :
(a) written notice of the claimed violations of parole; (b) disclosure to the parolee of evidence against him; (c) opportunity to be heard in person and to present witnesses and documentary evidence; (d) the right to confront and cross-examine adverse witnesses (unless the hearing officer specifically finds good cause for not allowing confrontation) ; (e) a “neutral and detached” hearing body such as a traditional parole board, members of which need not be judicial officers or lawyers; and (f) a written statement by the fact-finders as to the evidence relied on and reasons for revoking parole. 408 U.S. at 489, 92 S.Ct. at 2604.
The majority states ;
[T]he prisoner must receive adequate advance written notice of the charges against him, he must be afforded a fair opportunity to explain his version of the incident, and, to insure a degree of impartiality, the factual determination must be made by a person or persons other than the officer who reported the infraction.
I fail to see the logic underlying this selective limitation of Morrissey. If the state must provide a candidate for segregation with a written notice of the charges against him, it is difficult to believe that it would be substantially burdened in addition by a requirement that it append a statement of the evidence against the *723inmate. The same may be said of requiring a written statement of findings and conclusions by the factfinding body, once it is conceded that a hearing must be held. Moreover, meaningful review of decisions to segregate or to revoke good time is made impossible where a correctional agency fails to support its decision with findings and conclusions. Bee generally Davis, Administrative Law Treatise § 16.05 (1958). Finally, the right of cross-examination authorized by Morrissey is subject to limitation at the discretion of the hearing officer, and I am not persuaded that prison officials would be-hampered in their disciplinary efforts or unduly deprived of their time by the grant of this limited right.


. The majority may hint at this point when they state: “we find a lesser interest in liberty ... in summary disposition of in-prison disciplinary cases than of parole revocation matters.” Yet the assertion is not fortified by supporting argument.


. Affidavit of John J. Twomey, Exhibit A to Response, Gutierrez v. Department of Public Safety, No. 70 C 1778 (N.D.Ill., filed May 13, 1971).


. Affidavit of M. F. Riley, Exhibit C to Response, id.


. Id. Riley was apparently 120 feet from Bright and Gutierrez at the time of the assault.


. The district court could more correctly have relied upon Puckett v. Cox, 456 F.2d 233 (6th Cir. 1972), and Williams v. Field, 416 F.2d 483 (9th Cir. 1969), which I read to state a view of the eighth amendment directly opposed to mine. I am persuaded by neither decision because each differs materially from Gutierrez. In Puckett, the factual basis for a claim of cruel and unusual punishment was that the plaintiff had been placed in solitary confinement after his beating by an insane prisoner; in Field, the aggressor-inmate had been released to the general prison population, not to a location where he had contemporaneous access to his fellow inmates and to dangerous weapons.